Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claim 1 is allowable. Claim 13, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of the allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between species I-II, as set forth in the Office action mailed on 03/10/2021, is hereby withdrawn and claim 13 is hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Allowable Subject Matter
Claims 1-14 are allowed.
The following is an examiner's statement of reasons for allowance: 
Claims 1-14:  The primary reason for the allowance of the claims is the inclusion of the limitation “a floating well region spaced apart from the termination well region in the surface layer of the semiconductor layer, the floating well region formed to be in contact with the outer peripheral end of the field insulating film to extend to the outer peripheral side with respect to the outer peripheral end of the field insulating film to be in contact with the resin layer, the floating well region having a floating potential and being a second conductivity type”, in all of the claims in combination with the remaining features of independent claim 1.
Uchida (US 2017/0317173) teaches a semiconductor substrate (Fig. 1, element 101); a semiconductor layer (Fig. 1, element 102) formed on the semiconductor substrate, the semiconductor layer being a first conductivity type; a front surface electrode (Fig. 1, element 159) provided on a front surface side of the semiconductor layer; a termination well region (Fig. 1, elements 151 & 152) in which at least a part of the termination well region is formed to extend on an outer peripheral side with respect to an outer peripheral end of the front surface electrode in a surface layer of the semiconductor layer, the termination well region being a second conductivity type; a field insulating film (Fig. 1, element 111) configured to cover at least a part of the termination well region, the field insulating film provided to extend to an outer peripheral side with respect to an outer peripheral end of the termination well region on a front surface of the semiconductor layer; a resin layer (Fig. 1, element 114) configured to be in contact with an outer peripheral end of the field insulating film, the resin layer provided so that at least a part of the resin layer extends on the front surface of the semiconductor layer on the outer peripheral side with respect to the outer peripheral end of the field insulating film.
However, Uchida does not teach or render obvious the above-quoted features recited in independent claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHED AHMED whose telephone number is (571)272-3477.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on 571-272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 
							/SHAHED AHMED/
Primary Examiner, Art Unit 2813